Citation Nr: 0614332	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-34 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. chapter 35. 


REPRESENTATION

Appellant represented by:	Matthew H. Simmons, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1960 to 
November 1983, including service in Vietnam in the late 
1960's.  He died in June 2001.  The appellant is the 
veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant filed a timely notice of disagreement in September 
2002; the RO issued a statement of the case in September 
2003; and the appellant filed a timely substantive appeal (VA 
Form 9) in November 2003.  The appellant testified at a Board 
hearing in March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you the 
appellant further action is required on her part.


REMAND

The appellant's contentions are that the veteran's death was 
caused by herbicide exposure in Vietnam and/or exposure to 
radiation related to the veteran's duties as a communications 
specialist on Air Force One.

Private medical opinions have been submitted in support of 
the contention that the cancer which caused the veteran's 
death should be viewed as one of the diseases subject to 
subject to presumptive service connection based on herbicide 
exposure in Vietnam.  38 C.F.R §3.309 (2005).  Under the 
circumstances, the Board believes that further development of 
the medical record, to include appropriate VA medical 
opinions, must be undertaken before the Board may properly 
proceed with appellate review. 

Additionally, with regard to the radiation exposure 
contention, the Board believes that additional development is 
also necessary to ascertain if the veteran was exposed to 
radiation (ionizing and/or nonionizing) and, if so, whether 
the cancer which caused his death was causally related to 
such exposure.  Such development should include a request to 
the Surgeon General of the Air Force to obtain information 
concerning any ionizing and/or nonionizing radiation exposure 
from communications equipment on Air Force One and the amount 
of exposure, if any, to the veteran during his period of 
service on Air Force One as a communications specialist.  

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  The Board recognizes that the new 
requirements of VCAA notice were not in effect at the time 
the RO issued its January 2002 VCAA notice.  As such, the new 
requirements do not constitute the basis of this remand.  
However, since the issues need to be remanded on other 
grounds, the Board finds that the RO should comply with the 
most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  

2.  The RO should forward the claims file 
to VA's chief medical officer and request 
opinions as to:  a) whether the veteran's 
cancer falls within the definition of a 
respiratory cancer under 38 C.F.R. 
§ 3.309 provisions addressing herbicide 
exposure and b)  whether it is at least 
as likely as not that the veteran's 
cancer was causally related to exposure 
to herbicides in Vietnam.  

3.  The RO should contact the Surgeon 
General of the 
Air Force and request information 
concerning the veteran's exposure to any 
nonionizing radiation, as well as any 
ionizing radiation, in connection with 
his duties as a communications specialist 
on Air Force One.  If unable to provide 
the requested information, the Surgeon 
General should be requested to identify 
the any individual or office to which the 
request should be directed, and the RO 
should pursue all leads to their logical 
conclusion.  

4.  If information is obtained that the 
veteran was exposed to ionizing and/or 
nonionizing radiation during service, 
then the RO should take appropriate 
action to obtain a VA medical opinion 
regarding any relationship between any 
nonionizing radiation and the cancer 
which caused the veteran's death and/or 
follow the development procedures for 
ionizing radiation claims as set forth in 
38 C.F.R. § 3.311.

5.  After completing any additional 
development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If not, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

